DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    

Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this Application after final rejection.  Since this Application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submission filed on 4/19/2021 has been entered.

Formal Matters
Applicant’s amendment and response dated 4/19/2021, which amended claim 1, has been entered.  Claims 1 and 3-23 are pending.  Claim 2 was previously cancelled.  Claims 11 and 20-23 are withdrawn from further consideration as being directed to a non-elected invention.  Claims 1, 3-10 and 12-19 have been examined on the merits.  References not included with this Office Action can be found in a prior Action.

Claim Rejections - Withdrawn 
The rejection to claims 1, 3-8, 12, 13 and 16-19 under 35 U.S.C. § 103 as obvious over Nnanna et al. (U.S. PGPUB 2004/0010122; 2004), taken in view of Fonkwe et al. (Process Biochemistry, Vol. 32, No. 4, pp. 309-318; 1997), Mercola and Integra, has been withdrawn in view of Applicant’s claim amendments (including the removal of limitations with respect to the proteins with less than 100 kDa molecular weight).  Specifically, the 
The rejection to claims 9, 10, 14 and 15 under 35 U.S.C. § 103 as obvious over Nnanna, Fonkwe, Mercola and Integra, as applied to claims 1, 3-8, 12, 13 and 17-19, further in view of Yan (Functional Food Review, Vol. 4, No. 2, pp. 77-84; 6/2012) has been withdrawn in view of Applicant’s claim amendments (including the removal of limitations with respect to the proteins with less than 100 kDa molecular weight).  Specifically, the new limitation where the composition comprises the amino acids proline and histidine (derived from poultry) at the claimed proline to histidine ratio (at least 4:1), is not explicitly taught within the art of record. 
The provisional rejection of claims 1, 3, 6, 7, 11 and 13 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 26-30 of co-pending Application No. 14/698,150 has been withdrawn in view of co-pending Application No. 14/698,150 is now U.S. Patent No. 10,757,957. 

Claim Rejection - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. § 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This rejection is new.

In view of the above, dependent claim 4 expands and does not further limit claim 1 since the amount of carbohydrate broadens claim 4 as noted above.  
Applicant may cancel claim 4, amend the claim to place it in proper dependent form, rewrite claim 4 in independent form, or present a sufficient showing that dependent claim 4 complies with the statutory requirements.  

Claim Rejection - 35 U.S.C. § 103 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1, 3-8, 12, 13 and 16-19 are rejected under 35 U.S.C. § 103 as obvious over Nnanna et al. (U.S. PGPUB 2004/0010122; 2004), taken in view of Mercola (“Bone Broth-One of Your Most Healing Diet Staples;” accessed at https://articles.mercola.com/sites/articles/archive/2013/12/16/bone-broth-benefits.aspx; publically available 12/19/2013; “Mercola”; as evidenced by Shaw et al. (Journal of Undergraduate Chemistry Research, Vol. 18, No. 4, pp. 15-17; 2019)) and Integra Naturopathics (“Surviving a Die-Off GAPS Reaction,” publically available 7/1/2012; accessed at http://www.integranaturopathics.com/surviving-a-die-off-gaps-reaction/’ “Integra”).  This rejection is new in view of Applicant’s claim amendments.
Regarding claims 1, 3-4 and 16-18, Nnanna teaches that collagen is a protein that contains approximately 33% glycine, 22% proline, 11% hydroxyproline (paragraph 2). 
Nnanna teaches a protein rich food product that comprises soluble collagen powder (i.e., collagen from a soluble collagen fraction, a broth) from poultry skins where the soluble collagen comprises 94% by weight protein (i.e., greater than 20% soluble collagen, greater than 40% soluble collagen), less than 10% carbohydrates (i.e., the above is interpreted as a range that includes 0% carbohydrates, which is no carbohydrates), and since the soluble collagen is from poultry skin, there is no detectable amount of gluten (paragraphs, 26, 40; Examples 1 and 6, Table 8; claims 18, 19, 21, 22, 26 and 27).  
In view of the above, concerning claims 16 and 17, Nnanna teaches a collagen rich food product that comprises soluble collagen where there is 31% glycine (i.e., 33% glycine × 0.94 protein), 20.6 % proline (i.e., 22% proline × 0.94 protein), and 10% hydroxyproline (i.e., 11% hydroxyproline × 0.94 protein) (paragraphs 2, 26, 40; Examples 1 and 6, Table 8; claims 18, 19, 21, 22, 26 and 27).
Regarding claim 19, Nnanna teaches that poultry skin tissues (i.e., chicken pieces from whole chicken or chicken parts) were comminuted and heated by steam injection (i.e., cooked in water) to temperatures between from about 180 °F to about 195 °F (i.e., from about 82°C to about 91°C) or on a larger scale production from about 150 °F to about 212 °F (i.e., from about 65°C to about 100°C) for 30 to 90 minutes (paragraphs 26 and 27; Examples 1 and 2).  Nnanna teaches that a solid-phase and liquid-phase fractions 
Although Nnanna teaches a protein rich food composition that is soluble collagen protein food composition (i.e., a broth or powdered broth of soluble collagen) from poultry, Nnanna does not explicitly teach that the composition comprises the amino acids proline and histidine that are derived from poultry and have a proline to histidine ratio of at least 4:1 by weight.
Further, Nanna does not teach that such a poultry derived protein rich composition is administered to an individual in an effective amount that is effective in enhancing one or more probiotic bacteria in the individual.  
Regarding claim 1, Mercola teaches that it is known that broths such a chicken broths or bone broths have health benefits when administered to an individual (Mercola, page 1, paragraph 2).  In other words, the administered chicken broth will inherently have soluble collagen from poultry. 
It is additionally noted that regarding the proline and histidine that are derived from poultry having a ratio of at least 4:1 by weight, Shaw provides evidence that for chicken broth, the proline to histidine ratio for chicken is 5.77 (i.e., proline = 2.440 mg amino acid per gram product; histidine = 0.423 mg amino acid per gram product; the ratio of proline : histidine = 2.440 ÷ 0.423 = 5.77).  That is, the ratio of proline to histidine in chicken broth (i.e., derived from poultry) is at least 4:1 by weight.
It is noted that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP § 2112.01.  
Further, Mercola teaches that bone broth (chicken) is excellent for speeding healing and recuperation from illness since chicken contain natural amino acids (page 1, paragraphs 3 and 4).  Mercola teaches that there is a healing influence of broth on the gut, where based on your health is in large part dependent on the health of your intestinal tract, where many of our modern diseases appear to be rooted in an unbalanced mix of microorganisms in the digestive system, courtesy of an inappropriate and unbalanced diet that is too high in sugars and too low in healthful fats and beneficial bacteria (page 1, paragraph 7).
Mercola teaches that chicken broth is excellent for “healing and sealing” your gut (page 1, paragraph 8).  Gut and Psychology Syndrome (GAPS), centers around the concept of “healing and sealing” your gut through your diet, where broth or “stock” plays an important role as it is easily digestible, helps heal the lining of the gut, and contains valuable nutrients (page 1, paragraph 9).  Abnormalities in the immune system are a common outcome of GAPS, and such immune abnormalities can then allow for the development of virtually any degenerative disease (page 1, paragraph 9).  Mercola 
Regarding claims 1 and 5-8, Integra teaches that in order to treat chronic hives the individual was treated on the GAPS diet, which includes bone broth where the restrictive GAPS diet causes pathogenic bacteria in the gastrointestinal tract to die off and the gut flora rebalances (page 2, paragraph 3; an individual identified in need of increased count of one or more probiotic bacteria) in view of the above, Integra teaches that the broth composition was administered to an individual in an effective amount to enhance the probiotic bacteria in the individual’s gastrointestinal tract.  
Integra also teaches that the individual was treated for over two months where the diet of broth was administered daily (page 2, paragraph 3; page 3 paragraphs 2 and 4)).  
A person of ordinary skill in the art would have been motivated to utilize the protein rich soluble collagen food composition (chicken broth or powdered chicken broth) from Nnanna and use such compositions in the GAPS protocol/treatment in Mercola (as evidenced by Shaw) and Integra since the references teach food compositions (broths made from heat treated protein sources) that are high in protein (and low in carbohydrates), Mercola teaches that bone broth is excellent for “healing and sealing” your gut, a GAPS broth diet which centers around healing and sealing the lining of the gut, and teaches additional broths from chicken, turkey or duck, while Integra teaches that in order to treat chronic hives an individual was treated on a two month GAPS broth diet, where the GAPS diet causes pathogenic bacteria in the gastrointestinal tract to die off and the gut flora rebalances (i.e., treating the individual with an effective amount the 
A person of ordinary skill in the art would have had a reasonable expectation of success in utilizing protein rich soluble collagen food composition (chicken broth or powdered chicken broth) from Nnanna and use such compositions in the GAPS protocol/treatment in Mercola and Integra since the references teach food compositions (broths made from heat treated protein sources) high in modified protein (where the soluble collagen is greater than 30%, which includes soluble collagen fiber amounts up to 100%) and that the use of a GAPS diet with chicken (poultry) broths would provide an advantage for the protein rich soluble collagen food composition (chicken broth or powdered chicken broth) from Nnanna since it provides a new nutritional avenue for the high protein content (soluble protein) composition (broths) by rebalancing the commensal bacteria in an individual’s gastrointestinal tract by replacing pathogenic bacteria with probiotic bacteria.
Regarding claims 6, 7 and 13, in view of the combined teachings, the administration of the modified protein rich soluble collagen food composition (chicken broth or powdered chicken broth that have been hydrolyzed by thermal treatment) to an individual would inherently increase the live count of probiotic bacteria and increase the microbial diversity in the gastrointestinal system of the individual, since as noted above, the administration of the broth in a diet will cause the pathogenic bacteria to die off and the microflora to rebalance.  It is noted that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference (i.e., 
With regard to claim 12, in view of the above, an individual would not need to continue to take a probiotic supplement since administration of the protein rich soluble collagen food composition (chicken broth or powdered chicken broth) to an individual would increase the live count of probiotic bacteria and increase the microbial diversity in the gastrointestinal system of the individual.  Regardless, claim 12 is directed to an intended result.  It is noted that as indicated in MPEP § 2111.04, a wherein clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Response to Arguments
Applicant's arguments are moot in view of the new rejection above.  It is additionally noted that Applicant’s arguments are not persuasive in view of the new rejection above, where Shaw provides evidence that for chicken broth, the proline to histidine ratio is at least 4:1 by weight (i.e., 5.77; see the above paragraphs concerning inherency, expressly incorporated herein, and MPEP §§ 2112 (II)) and 2112.01).  

Claims 9, 10, 14 and 15 are rejected under 35 U.S.C. § 103 as obvious over Nnanna, Mercola (as evidenced by Shaw) and Integra, as applied to claims 1, 3-8, 12, 13 and 16-19, above, further in view of Yan et al. (Functional Food Review, Vol. 4, No. 2, pp. 77-84; 6/2012).  This rejection is new in view of Applicant’s claim amendments.
The teachings of Nnanna, Mercola (as evidenced by Shaw) and Integra, above, are herein relied upon.
Regarding claims 9, 10, 14 and 15, although the combined teachings of Nnanna, Mercola and Integra provide a method for enhancing the probiotic bacteria in an individual by administering an effective amount of a protein rich soluble collagen food composition (chicken broth or powdered chicken broth) to the individual to enhance the probiotic bacteria in the gastrointestinal system, Nnanna, Mercola and Integra do not teach that the probiotic bacteria in the individual is lactic acid bacteria, namely Lactobacillus rhamnosus. 
Yan teaches that the probiotic bacterium Lactobacillus rhamnosus GG (LGG) is a naturally occurring gram-positive bacterium originally isolated from healthy human intestine (page 2 paragraph 4).
A person of ordinary skill in the art would have been motivated to utilize the teachings in Yan to understand the microbiome probiotic bacteria within an individual so that they could apply the methodology from the combined teachings from Nnanna, Mercola (as evidenced by Shaw) and Integra and get a better understanding on the administration amounts of the broth composition (e.g., dosing amounts and times, duration, etc.) in order to positively affect the levels of Lactobacillus rhamnosus within an individual’s gastrointestinal microbiome.
A person of ordinary skill in the art would have had a reasonable expectation of success in utilizing the teachings from Yan and apply them to Nnanna, Mercola and Lactobacillus rhamnosus were commensal bacterial in the gastrointestinal tract and that adjusting broth administration (e.g., dosing amounts and times, duration, etc.) can positively impact the Lactobacillus rhamnosus levels in an individual’s gastrointestinal microbiome.
With regard to claim 9, in view of the above, it would have been within the purview of one of ordinary skill in the art to track the treatment of the individual by measuring the live count of the gut bacteria by microbiological means known in the art (e.g., fecal sample testing, bacterial isolation and bacterial counts) and assess, among others, whether a longer duration or more broth dosing is needed.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Response to Arguments
Applicant's arguments are moot in view of the new rejection, above.  In view of the above new rejections, the response set forth above for discussing the new rejection based on Nnanna, Mercola (as evidenced by Shaw) and Integra, above, also applies to this rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. §§ 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 C.F.R. § 3.73(b). 
See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may 
For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
It is further noted that the following double-patenting rejections will not be held in abeyance.  See 37 CFR § 1.111(b), which allows that some objections may be held in abeyance but includes no provision for holding rejections in abeyance.  Section 1.111(b) also requires Applicant to respond to each rejection with “arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”  For each rejection, for example, Applicant might provide a proper terminal disclaimer (or at least indicate a willingness to submit one when double patenting is the only remaining issue); explain why the rejection is overcome by amendments; provide convincing arguments that the rejection was made in error; and/or explain why amendments or claim cancellations in the copending applications have rendered the rejection moot. If any of the conflicting pending applications matures to a patent, modifying the rejection to account for claim-number changes will not constitute a new ground of rejection.  


Claims 1, 3, 6, 7, 11 and 13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 13-17 of U.S. Patent No. 10,757,957.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  This rejection is new in view of the issuance of U.S. Patent No. 10,757,957.

Dependent claim 13 limits the composition’s use to a prebiotic supplement or as a component of a prebiotic supplement, which reads on instant claims 1, 3, 6, 7, 11 and 13.
Dependent claim 14 limits the composition’s use to altering or to maintaining a gut microbiome of a mammal (i.e., enhancing the commensal probiotic bacteria), which reads on instant claims 1, 3, 6, 7, 11 and 13.
Dependent claim 15 limits the composition’s use to achieving or maintaining a balance of bacterial species in the intestinal tract of a mammal (i.e., enhancing the commensal probiotic bacteria), which reads on instant claims 1, 3, 6, 7, 11 and 13.
Dependent claim 16 limits the composition’s use to a component of a protein formulation to be administered to a mammal serving to promote growth of certain gut bacterium, maintain a specific gut microbiome, enhance an immune response, or modulate an inflammatory response of said mammal (i.e., enhancing the commensal probiotic bacteria), which reads on instant claims 1, 3, 6, 7, 11 and 13.
Dependent claim 17 limits the composition’s use to a component of a protein formulation to be administered to a living organism where the composition serves to promote growth of certain gut bacterium in the organism, maintain specific gut microbiome, enhance and immune response and modulate an inflammatory response of 
Accordingly, claims 1, 3, 6, 7, 11 and 13 of the instant Application encompass and/or are encompassed by claims 1 and 13-17 of U.S. Patent No. 10,757,957.
Claims 1, 3, 6, 7, 11 and 13 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 26-30 of co-pending Application No. 14/698,274.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  This rejection has been maintained.
Co-pending Application No. 14/698,274 claim 1 is directed to a composition that comprises more than 70% (w/w) of protein by weight of total solids and less than 8% (w/w) of fat by weight of total solids, the protein is insoluble protein and that the insoluble protein comprises partially enzymatically broken down collagen bonds, the composition being in a solid form having an average particle size of smaller than 1000 microns, and the composition has an acidic pH.  Claim 1 reads on instant claims 1 and 3 with respect to the composition administered in the method.
Dependent claim 26 limits the composition’s use to a prebiotic supplement or as a component of a prebiotic supplement, which reads on instant claims 1, 3, 6, 7, 11 and 13.
Dependent claim 27 limits the composition’s use to altering or to maintaining a gut microbiome of a mammal (i.e., enhancing the commensal probiotic bacteria), which reads on instant claims 1, 3, 6, 7, 11 and 13.

Dependent claim 29 limits the composition’s use to a component of a protein formulation to be administered to a mammal serving to promote growth of certain gut bacterium, maintain a specific gut microbiome, enhance an immune response, or modulate an inflammatory response of said mammal (i.e., enhancing the commensal probiotic bacteria), which reads on instant claims 1, 3, 6, 7, 11 and 13.
Dependent claim 30 limits the composition’s use to a component of a protein formulation to be administered to a living organism where the composition serves to promote growth of certain gut bacterium in the organism, maintain specific gut microbiome, enhance and immune response and modulate an inflammatory response of the organism (i.e., enhancing the commensal probiotic bacteria), which reads on instant claims 1, 3, 6, 7, 11 and 13.
Accordingly, claims 1, 3, 6, 7, 11 and 13 of the instant Application encompass and/or are encompassed by claims 1 and 26-30 of co-pending Application No. 14/698,274.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1, 3, 6, 7, 11 and 13 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2 and 23-26 of co-pending Application No. 14/698,332.  Although the This rejection is maintained.
Co-pending Application No. 14/698,332 claim 1 is directed to a composition comprising more than 80% (w/w) of poultry protein and less than 2% (w/w) of fat, where more than 80% (w/w) of poultry protein in the composition is soluble in water, the soluble poultry protein comprises tryptophan at greater than 0.6% by weight by weight of total amino acids in the soluble poultry protein and soluble poultry protein comprises less than 3% hydroxyproline by weight of total amino acids in the soluble poultry protein where the composition comprises amino acids having a profile that scores at least 90 PDCAAS.  Claim 1 reads on instant claims 1 and 3 with respect to the composition administered in the method.
Dependent claim 2 limits the composition to where more than 99% (w/w) of the protein in the composition is soluble in water, which reads on instant claims 1 and 3.
Dependent claim 23 limits the composition’s use to a prebiotic supplement or as a component of a prebiotic supplement, which reads on instant claims 1, 3, 6, 7, 11 and 13.
Dependent claim 24 limits the composition’s use to altering or to maintaining a gut microbiome of a mammal (i.e., enhancing the commensal probiotic bacteria), which reads on instant claims 1, 3, 6, 7, 11 and 13.
Dependent claim 25 limits the composition’s use to achieving or maintaining a balance of bacterial species in the intestinal tract of a mammal (i.e., enhancing the commensal probiotic bacteria), which reads on instant claims 1, 3, 6, 7, 11 and 13.
Dependent claim 26 limits the composition’s use to a component of a protein formulation to be administered to a mammal serving to promote growth of certain gut 
Accordingly, claims 1, 3, 6, 7, 11 and 13 of the instant Application encompass and/or are encompassed by claims 1, 2 and 23-26 of co-pending Application No. 14/698,332.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Arguments

Applicant's arguments (Reply, pages 6-7) are moot with respect to the new non-provisional rejection above.  With regard to the maintained provisional rejections, Applicant argues that Applicant will file a Terminal Disclaimer when all other rejections have been withdrawn (Reply, page 7), which appears Applicant is requesting that the above provisional rejections be held in abeyance.  In view of the introductory paragraphs above, Applicant’s request is noted and denied.  See 37 C.F.R. § 1.111, which allows that some objections may be held in abeyance but includes no provision for holding rejections in abeyance.

Conclusion

No claims are allowed.  No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla
Examiner, Art Unit 1653


/Soren Harward/Primary Examiner, Art Unit 1631